Citation Nr: 0411550	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  90-19 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision rendered by 
the Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which implemented a February 1994 Board 
decision granting the veteran's claim of entitlement to 
service connection for bilateral pes planus.  In this rating 
decision, the RO evaluated the disability as noncompensably 
disabling from September 5, 1989, the effective date of 
service connection.

During the pendency of this appeal, the Salt Lake City, Utah, 
RO issued a rating action in August 1997 that assigned a 10 
percent disability evaluation for the veteran's bilateral pes 
planus, effective from September 5, 1989.  The veteran has 
continued to express his disagreement with the evaluation 
assigned for his pes planus disability.  

When this case was before the Board in March 2001, the Board 
denied the appeal.  The veteran appealed the Board's March 
2001 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2002, the Court granted 
a joint motion of the parties, vacated the Board's decision 
and remanded the matter to the Board for action consistent 
with the joint motion.  When the case was most recently 
Before the Board in June 2003, it was remanded for further 
action by the RO.  It has since been returned to the Board 
for further appellate action.  


REMAND

The veteran most recently underwent a VA examination to 
determine the current degree of severity of his bilateral pes 
planus in April 2003.  The April 2003 examiner concluded that 
the veteran's pes planus was mild.  In a May 2003 statement, 
a private physician reported that in addition to flat feet, 
the veteran had multiple arthralgias/neuropathic pain.

Having determined that the April 2003 VA examination report 
was not adequate for rating purposes, the RO in Fort 
Harrison, Montana made arrangements for the veteran to be 
afforded another examination.  The examination was scheduled 
for July 2003 in Billings, Montana.  Upon receiving notice of 
the examination, the veteran informed the RO that he was 
currently living in Idaho and therefore would not be able to 
attend an examination in Billings.  

In September 2003, the veteran alleged that he was 
experiencing much more foot pain and requested that he be 
scheduled for an appropriate examination.  His representative 
has also requested that such an examination be scheduled.  

In view of the veteran's allegation of an increase in 
severity of the service-connected disability since the April 
2003 VA examination, the Board agrees that another VA 
examination should be scheduled.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession and to provide 
identifying information and any necessary 
authorization for any other medical 
evidence, not already of record, 
pertaining to treatment or evaluation of 
his feet during the period of this claim.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
such pertinent evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be scheduled for a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected pes planus.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims files 
must be made available to and be reviewed 
by the examiner.  

Any indicated studies should be 
performed.  

The examiner should characterize the pes 
planus as mild, moderate, severe or 
pronounced.  The examiner should note 
with respect to each foot whether there 
is evidence or marked pronation, extreme 
tenderness off planter surfaces, marked 
inward displacement and severe spasm of 
the tendo Achilles on Manipulation, not 
improved by orthopedic shoes or 
appliances.  The examiner should also 
indicate whether there is weakened 
movement, excess fatigability or 
incoordination attributable to the 
service-connected disability.  The 
examiner should also express an opinion 
concerning the degree to which pain from 
the service-connected disability limits 
functional impairment during flare-ups or 
when the feet are used repeatedly over a 
period of time.  In addition, the 
examiner should provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  

If the veteran is found to have any other 
disorder of either foot, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disorder is etiologically related to 
service or the service-connected 
disability.  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
disability from those of any non service-
connected disability.  

The rationale for all opinions expressed 
should also be provided.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




